The decree in the escheat proceeding did not direct the land commissioner to sell the land here in question, but simply granted him "sixty days within which to exercise his statutory power as land commissioner to sell such real estate or any part thereof;" consequently, the existence of a statutory power in the land commissioner to sell the land was not foreclosed thereby, and is here open for consideration.
The land consists of city lots, valuable chiefly for urban and not rural purposes. The case is therefore ruled by Huber v.Freret, 138 Miss. 238, 103 So. 3, and Jenkins v. Bernard
(No. 26661), recently decided by Division B on November 14, 1927,114 So. 488, but not yet [officially] reported. The original lot was larger than the usual run of city lots, but any objection on that score, if such there could be, to the case coming within the rule announced in Huber v. Freret, supra, was removed by the division of the original lot into four others before the sale thereof by the land commissioner.
Reversed and remanded.